Citation Nr: 0942466	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  03-07 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for generalized 
degenerative joint disease.

3.  Entitlement to service connection for cervical spine 
disability.

4.  Entitlement to service connection for psychiatric 
disability, as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to June 
1977; he also had service in the United States Naval 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

In December 2004, the Board issued a decision which, in 
pertinent part, denied the Veteran's claims for service 
connection for degenerative disc disease of the lumbar spine; 
for generalized degenerative joint disease; for cervical 
spine disability; and for psychiatric disability as secondary 
to a back disability.  Thereafter, the Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2006, the Court granted a 
Joint Motion for Remand (Joint Motion), and remanded the 
claims for additional review and consideration by the Board.

In March 2007, the Board issued an Order which partially 
vacated its prior December 2004 decision and remanded the 
issues addressed herein for additional evidentiary 
development in compliance with the Court's July 2006 order.




FINDINGS OF FACT

1.  The Veteran's current degenerative disc disease of the 
lumbar spine is not shown to have been present in service, or 
for many years thereafter, nor is it shown to be related 
thereto.

2.  The current medical evidence of record does not show a 
diagnosis of generalized degenerative joint disease that is 
related to military service.

3.  The Veteran's current cervical spine disorder is not 
shown to have been present in service, or for many years 
thereafter, nor is it shown to be related thereto.

4.  The evidence of record does not demonstrate that the 
Veteran currently has a psychiatric disability that is due to 
his military service or a service-connected disorder.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active military duty, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  Generalized degenerative joint disease was not incurred 
in or aggravated by active military duty, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

3.  A cervical spine disability was not incurred in or 
aggravated by active military duty, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

4.  A psychiatric disability was not incurred in or 
aggravated by active military duty, nor is it proximately due 
to or the result of a service-connected disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) apply to all five elements of a 
service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

The RO's August 2001, September 2002 and May 2007 letters 
advised the Veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

With respect to the Dingess requirements, the RO's May 2007 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of information and 
evidence necessary to establish an effective date.  With this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Pursuant to the Court's July 2006 order, the 
RO's May 2007 letter specifically requested that the Veteran 
complete and return a release so that his treatment records 
from Davis Chiropractic in Barbersville, West Virginia, could 
be obtained.  Unfortunately, no response to this request was 
ever received, and the Veteran's failure to respond to this 
request was noted in the RO's August 2009 supplemental 
statement of the case.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (holding that the duty to assist is not 
always a one-way street, and that the Veteran cannot 
passively wait for help where he may or should have 
information that is essential in obtaining evidence).  The RO 
has also obtained a medical opinion concerning the etiology 
of the Veteran's claimed degenerative disc disease of the 
lumbar spine, generalized degenerative joint disease, and 
cervical spine disability.  The medical opinions obtained 
were based upon a complete review of the Veteran's claims 
file, physical examination of the Veteran, and the VA 
examiner provided a written rationale for the conclusions 
reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(if VA provides the veteran with an examination in a service 
connection claim, the examination must be adequate).

A VA examination concerning the Veteran's current psychiatric 
disorder is not required in this matter as this condition has 
been diagnosed as being secondary to the Veteran's 
nonservice-connected physical disorders, and there is no 
evidence of record suggesting a direct link between this 
condition and the Veteran's military service.  Finally, there 
is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claims herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on each claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be presumed if they are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

I.  Factual Background

The Veteran served on active duty in the Navy from February 
1975 to June 1977; he also had service in the United States 
Naval Reserves.  His report of separation, Form DD 214, 
listed his inservice specialty as hospital corpsman.

The Veteran's service medical records reveal that he was 
hospitalized in June and July 1976 for a hydrocele on the 
scrotum.  He also complained of difficulties with recurrent 
back stiffness.  It was noted that he had mild to moderate 
thoracic scoliosis.  The Veteran underwent a left 
hydrocelectomy.  Physical examination during hospitalization 
was unremarkable.  The Veteran's June 1977 discharge physical 
examination listed his spine as normal.

A July 1978 treatment report noted the Veteran's complaints 
of stomach problems and joint stiffness; however, the 
physical examination did not show any swelling of the joints.  
On an August 1978 medical history report, the Veteran denied 
having a history of any recurrent back pain.  He also denied 
a history of any arthritis, rheumatism, or bursitis.  An 
August 1979 treatment report noted that the Veteran had been 
examined and found physically fit for release from active 
duty for training.

Post-service private treatment records relating to the 
Veteran's spine begin in December 1983.  A December 1983 
treatment report noted the Veteran's complaints of low back 
pain mostly to the left.  The report noted that he could not 
stand erect.  It also reported that this condition happened 
three years earlier while moving furniture, and had been on 
and off since that time.  The Veteran reported that his 
current symptoms had started earlier that morning after 
lifting 55 pounds.  Another treatment report from that same 
visit in December 1983 noted the Veteran's complaints of an 
approximate eight-year history of stiff joints, and a one-day 
history of not being able to stand erect, with a history of 
backache and a stiff neck.  

Thereafter, the Veteran complained in February 1986 of joint 
problems.  Acute back strain was diagnosed on VA treatment 
records in August 1992.  Degenerative disc disease of the 
cervical and lumbar spine was shown on VA x-rays in June 
1998.  An August 2001 computer tomography scan and a May 2002 
magnetic resonance imaging scan of the cervical and lumbar 
spine showed degenerative changes of the neck and low back.  

The Veteran testified at his September 2004 personal hearing 
before the Board that he had back and neck problems since 
1976, when he was serving on active duty.

In October 2008, a VA examination of the spine was conducted.  
The VA examiner noted that the Veteran's claims folder had 
been reviewed.  The examination report noted the Veteran's 
complaints that his cervical and lumbar spine disabilities 
began in 1976.  The Veteran denied any specific injury to his 
neck or low back, but reported that he was a hospital 
corpsman which required that he lift many patients, and that 
he also played sports during his military service.  Following 
service, the report indicated that the Veteran worked as a 
carpenter's helper for a few months, and had worked as a 
respiratory therapist for the past twenty-five years.  The 
examination report included an extensive summary of the 
Veteran's medical treatment history, both during and since 
his military service.  Following a complete physical 
examination, the report concluded with diagnoses of 
degenerative disc disease of the cervical and thoracolumbar 
spine.  Based upon review of the Veteran's claims folder, and 
the statements and physical examination of the Veteran, the 
VA examiner opined that it was "less likely as not" that 
the Veteran's degenerative disc disease of the cervical and 
thoracolumbar spine were related to his military service.  In 
support of this opinion, the VA examiner indicated that there 
was no evidence of a neck or back injury inservice, and 
despite the Veteran's complaint of back stiffness in service, 
no diagnosis was given.  In addition, the examiner noted that 
at the time of the Veteran's discharge from the service, 
there was no evidence of any neck or back problems found.  
Thereafter, the examiner noted that the Veteran's reserve 
records failed to mention any back or neck problems, 
including the Veteran's denial of recurrent back problems in 
1978.  Finally, the VA examiner noted that the first mention 
of back pain following his military service was in 1983, and 
that treatment report referred to his having injured his back 
while moving furniture three years earlier, which would have 
been in 1980, subsequent to the Veteran's military service.  
The examiner further noted that in subsequent treatment 
records, the Veteran attributed his complaints of neck 
stiffness to a car accident in 1986, that resulted in 
whiplash and required traction.
 
In June 2009, a supplementary VA medical opinion was 
obtained.  The VA examiner noted that the Veteran's claims 
folder had been reviewed.  Based upon a review of the claims 
folder, the VA examiner opined that there was no evidence to 
support a diagnosis of generalized degenerative joint 
disease.  The VA examiner noted that the Veteran had 
degenerative disc disease of the spine, but no diagnosis of 
generalized joint disease.

A.  Musculoskeletal Disabilities

i. Generalized Degenerative Joint Disease

The Board finds that the Veteran's does not have generalized 
degenerative joint disease, apart from his diagnosed 
degenerative disc disease of the spine.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a 
current disability exists if the diagnosed disability is 
present at the time the claim is filed or during the pendency 
of the claim, even if the disability resolves prior to 
adjudication); Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(in the absence of proof of a present disability, there can 
be no valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  

In this case, the record contains no evidence of a diagnosis 
of generalized degenerative joint disease (apart from his 
diagnosed degenerative disc disease of the spine), at any 
time during the appeal period.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009); see also McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  Specifically, the VA examiner in July 2009 
opined that there is no evidence to support a diagnosis of 
generalized degenerative joint disease.  A May 2009 report of 
contact noted that the Veteran indicated that he was only 
claiming conditions related to his neck and back.  Without a 
current showing of generalized degenerative joint disease, 
service connection is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for generalized degenerative joint 
disease, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ii. Spine Disorders

The Veteran contends that his current neck and back problems 
began during active duty and should be service connected. 

38 U.S.C.A. § 1154(a) requires that the VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  See 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 
2006) (finding that "the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition where the condition is simple, 
for example a broken leg, but not, for example, a form of 
cancer, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).

A claimant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions.  See Duenas v. Principi, 18 Vet. App. 
512, 520 (2004).  A layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  Thus, while a claimant 
is competent to report what comes to him through his senses, 
he may not have medical expertise.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  

Despite the Veteran's complaint in service of recurrent back 
stiffness, his service medical records do not reveal any 
medical evidence of neck or low back disability, including 
arthritis.  In fact, physical examination during his 
hospitalization in 1976 was unremarkable and his spine was 
normal on discharge physical examination in June 1977.  
Additionally, there was no objective evidence of joint 
swelling found on examination in July 1978, and he denied 
having recurrent back pain in an August 1978 medical history 
report.  Moreover, the Veteran was found physically fit for 
release from active duty for training in August 1979.

Although neck and back pain are capable of lay observation, 
the Board finds that the extended period without complaint or 
treatment for back or neck pain, as well as the absence of 
any complaints of back or neck pain on his September 1977 
separation examination and his August 1978 medical history 
report must also be considered.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also Charles v. Principi, 16 Vet. App. 360, 
374-75 (2002).  Moreover, the first post-service treatment 
for neck or back pain was in December 1983, and referenced 
the Veteran stated he injured his back while moving furniture 
following his separation from service.  The Veteran's current 
statements are not consistent with the service and post-
service statements and medical findings.  Finally, there is 
no medical evidence of degenerative disc disease of the neck 
or low back until 1998, which is more than ten years after 
the Veteran's discharge from active duty.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  

Although there is current medical evidence of neck and low 
back disability, there is no medical evidence of disability 
in service or within a year of discharge.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  While 
the Veteran's statements are competent evidence to report 
that he had back and neck pain in service and since his 
military service, the Board affords the October 2008 VA 
medical opinion more probative weight.  In the instant case, 
the VA examiner in October 2008, following a physical 
examination of the Veteran, consideration of the Veteran's 
statements, and a review of his claims file, opined that it 
was "less likely as not" that the Veteran's degenerative 
disc disease of the cervical and thoracolumbar spine were 
related to his military service.  The VA examiner provided a 
lengthy rationale in support of this conclusion and the Board 
finds that this medical opinion is consistent with the 
evidence of record.  

Since all of the elements necessary to warrant service 
connection have not been shown, service connection is not 
warranted for degenerative disc disease of the lumbar and 
cervical spine.  As the preponderance of the evidence is 
against the Veteran's claims for service connection, the 
doctrine of reasonable doubt does not apply, and the claims 
for entitlement to service connection for degenerative disc 
disease of the lumbar spine and entitlement to service 
connection for a cervical spine disorder must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54. 

B.  Psychiatric Disability

There were no psychiatric complaints or findings during 
active military duty, including on discharge examination in 
June 1977.  

When seen for stomach cramps in July 1978, the Veteran 
reported an approximately one-year history of nervousness.  
He mentioned that his mother had a possible serious illness.  
The impression was situational reaction, and he was 
prescribed Valium.  The Veteran indicated on his August 1978 
medical history report that he did not have, and had not had, 
depression, excessive worry, or nervous trouble of any sort.  

A July 2001 statement from a social worker with the Vet 
Center, reported that the Veteran was being treated for a 
mood disorder related to his back injury.  VA treatment 
records from August 2001 to March 2002 reveal that the 
Veteran had a mood disorder secondary to his chronic back and 
neck pain.  Other treatment records on file do not refer to 
any psychiatric disability.

The Veteran testified at his September 2004 personal hearing 
before the Board that he had depression as a result of his 
back and neck problems.

The Veteran contends that he has a psychiatric disability 
secondary to his neck and back problems.  Pertinent 
regulations provide for a grant of secondary service 
connection where a disability is determined to be proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310.  In this case, service connection 
has not been granted for the Veteran's neck and back 
disabilities.  See 38 C.F.R. § 3.310.  

There is no medical evidence of a psychiatric disability in 
service, including on discharge examination in June 1977.  
Despite complaints in July 1978 of a one-year history of 
nervousness, the examiner's impression at that time was 
situational reaction.  Additionally, the Veteran did not 
report any psychiatric complaints on his August 1978 medical 
history report.  There is also no medical evidence of record 
of a nexus between the Veteran's current mood disorder and 
his military service.  As noted above, the Veteran's current 
psychiatric disorder has specifically and repeatedly been 
attributed to the Veteran's nonservice-connected neck and 
back disorders.

As there is no evidence that the Veteran's current 
psychiatric disorder is related to his military service or to 
a service-connected disorder, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a psychiatric disability.  Accordingly, the 
doctrine of reasonable doubt is not for application.  
Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.  

Service connection for generalized degenerative joint disease 
is denied.  

Service connection for cervical spine disability is denied.  

Service connection for a psychiatric disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


